Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 2 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3,6, and 8 of U.S. Patent No. 11096000. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following similarity:
17367629
US 11096000
1. A method for processing a multimedia signal, the method comprising: receiving a multimedia signal and an object signal, wherein the multimedia signal is a channel signal; receiving an object metadata; receiving a set of filter coefficients for each subband corresponding to a channel configuration to be reproduced, wherein the set of filter coefficients is truncated frequency- dependently from a set of binaural room impulse response (BRIR) filter coefficients based on a filter order for a corresponding subband, wherein the filter order is determined based at least in part on energy decay time information of the corresponding subband, and wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain., wherein the energy decay time information is obtained from one or more sets of BRIR filter coefficients for the corresponding subband; decoding the received object metadata; converting a format of the multimedia signal when a channel configuration of the multimedia signal is different from the channel configuration to be reproduced; rendering the object signal based on the decoded object metadata according to the channel configuration to be reproduced; mixing the multimedia signal with the rendered object signal, wherein the mixing includes adjusting delays of the multimedia signal and the rendered object signal; and filtering each subband signal of the mixed multimedia signal by using the set of filter coefficients corresponding thereto.
1. A method for processing a multimedia signal, the method comprising: receiving a multimedia signal and an object signal, wherein the multimedia signal is a channel signal; receiving an object metadata; receiving a set of filter coefficients for each subband corresponding to a channel configuration to be reproduced, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order is determined based at least in part on energy decay time information of the corresponding subband, and wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain; decoding the received object metadata; converting a format of the multimedia signal when a channel configuration of the multimedia signal is different from the channel configuration to be reproduced; rendering the object signal based on the decoded object metadata according to the channel configuration to be reproduced; mixing the multimedia signal with the rendered object signal, wherein the mixing includes adjusting delays of the multimedia signal and the rendered object signal; and filtering each subband signal of the mixed multimedia signal by using the set of filter coefficients corresponding thereto.

3. The method of claim 1, wherein the set of proto-type subband filter coefficients is a set of binaural room impulse response (BRIR) filter coefficients in the frequency domain.



17367629
US 11096000
2. An apparatus for processing a multimedia signal, the apparatus comprising: a processor configured to: receive a multimedia signal and an object signal, wherein the multimedia signal is a channel signal; receive an object metadata; receive a set of filter coefficients for each subband corresponding to a channel configuration to be reproduced, wherein the set of filter coefficients is truncated frequency- dependently from a set of binaural room impulse response (BRIR) filter coefficients based on a filter order for a corresponding subband, wherein the filter order is determined based at least in part on energy decay time information of the corresponding subband, and wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain, wherein the energy decay time information is obtained from one or more sets of BRIR filter coefficients for the corresponding subband; decode the received object metadata; convert a format of the multimedia signal when a channel configuration of the multimedia signal is different from the channel configuration to be reproduced; render the object signal based on the decoded object metadata according to the channel configuration to be reproduced; mix the multimedia signal with the rendered object signal, wherein the mixing includes adjusting delays of the multimedia signal and the rendered object signal; and filter each subband signal of the mixed multimedia signal by using the set of filter coefficients corresponding thereto.
6. An apparatus for processing a multimedia signal, the apparatus comprising: a processor configured to: receive a multimedia signal and an object signal, wherein the multimedia signal is a channel signal; receive an object metadata; receive a set of filter coefficients for each subband corresponding to a channel configuration to be reproduced, wherein the set of filter coefficients is truncated frequency-dependently from a set of proto-type subband filter coefficients based on a filter order for a corresponding subband, wherein the filter order is determined based at least in part on energy decay time information of the corresponding subband, and wherein the filter order determines a length of the set of filter coefficients for each subband and is determined to be variable in a frequency domain; decode the received object metadata; convert a format of the multimedia signal when a channel configuration of the multimedia signal is different from the channel configuration to be reproduced; render the object signal based on the decoded object metadata according to the channel configuration to be reproduced; mix the multimedia signal with the rendered object signal, wherein the mixing includes adjusting delays of the multimedia signal and the rendered object signal; and filter each subband signal of the mixed multimedia signal by using the set of filter coefficients corresponding thereto.

8. The apparatus of claim 6, wherein the set of proto-type subband filter coefficients is a set of binaural room impulse response (BRIR) filter coefficients in the frequency domain.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651